Citation Nr: 1409572	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to right knee disability.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to right knee disability.

4.  Entitlement to service connection for a left hip disability, claimed as secondary to right knee disability.

5.  Entitlement to service connection for a right ankle and foot disability, claimed as secondary to right knee disability.

6.  Entitlement to service connection for a neck disability, claimed as secondary to right knee disability.

7.  Entitlement to service connection for a low back disability, claimed as secondary to right knee disability.

8.  Entitlement to service connection for a separate arthritis disability, claimed as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from 1962 to 1969 and in 1977.  This National Guard service included a period of Active Duty for Training (ACDUTRA) from May 1962 to November 1962, and a period of  active duty service from July 1967 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied claims for service connection for left knee, right hip, left hip, right ankle and foot, neck, low back, and arthritis and implicitly reopened a claim for service connection for a right knee disability and denied the claim on the merits.  The Veteran timely perfected an appeal as to these matters.

In October 2011, the Board reopened the claim for service connection for a right knee disability, and remanded the claim for service connection for that disability, on the merits, along with  other claims for service connection in appellate status, to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After accomplishing further action, the AMC denied the claims (as reflected in a December 2012 supplemental statement of the case (SSOC)) and returned these matters to the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal additional medical evidence that is pertinent to these claims.  

The Board's decision  addressing all claims in appellate status except for service connection for a left knee disability are set forth below.  The claim for service connection for a left knee disability is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided  has  been accomplished. 

2.  Although the Veteran asserts knee injuries during service, competent, probative evidence weighs against a finding that the currently diagnosed right knee disability (degenerative joint disease, or arthritis) is attributable to the Veteran's National Guard service.

3.  The Veteran does not assert, and competent, probative evidence does not indicate, that a current right hip disability is directly related to service; rather, the Veteran asserts that this disability is attributable to right knee disability for which service connection has not been established.

4.  The Veteran does not assert, and competent, probative evidence does not indicate, that a current left hip disability is directly related to service; rather, the Veteran asserts that this disability is attributable to right knee disability for which  service connection has not been established.  

5.  The Veteran does not assert, and competent, probative evidence does not indicate, that a right ankle and foot disability is directly related to service; rather,  the Veteran asserts that this disability is attributable to right knee disability for which connection has not been established.

6.  The Veteran does not assert, and competent, probative evidence does not indicate, that a current neck disability is directly related to service; rather, the Veteran asserts that this disability is attributable to right knee disability for which service connection had not been established.

7.  The Veteran does not assert, and competent, probative evidence does not indicate, that a current low back disability is directly related to service; rather, the Veteran asserts that this disability is attributable to right knee disability for which service connection has not been established.

8.  The Veteran does not assert, and competent, competent, probative evidence does not indicate,  that a separate arthritis disability of a joint or joints, aside from the right knee arthritis separately considered, is directly related to service; rather,  the Veteran asserts that this disability is attributable to right knee disability for which service connection has not been established.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, claimed as secondary to a right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a right hip disability, claimed as secondary to a right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a left hip disability, claimed as secondary to right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for a right ankle and foot disability, claimed as secondary to right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for a neck disability, claimed as secondary to right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for a low back disability, claimed as secondary to right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309, 3.310 (2013).

7.  The criteria for service connection for a separate arthritis disability, claimed as secondary to right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in April 2005 and August 2007, pre-rating letters provided notice to the Veteran as to what information and evidence was needed to establish service connection on a direct basis.  In the August 2007 letter, the RO also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Post rating, in a January 2012 letter, the AMC advised him of the information and evidence that was needed to substantiate a claims for service connection on a secondary basis and re-advised him of the evidence that was needed to substantiate a claim on a direct basis and the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2012 letter also advised him of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  Since providing the additional notice in January 2012, the AMC readjudicated the claims on appeal in a December 2012 SSOC.  As such,  any timing defect in the provision of this additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the report of a VA examinations conducted in April 2012.  Also,  additional service records were obtained pursuant to the October 2011 Board remand directives.  The Board finds that no further RO action on any claim addressed herein, prior to appellate consideration, is required.

The Board is cognizant that not all other sought records were received.  Prior to the October 2011 remand, the RO sought records from a Worker' Compensation claim and a disability claim filed by the Veteran with the Social Security Administration (SSA).  SSA responded in May 2007 that the records were not available, noting that "[a]fter an exhaustive and comprehensive search, [SSA was] not able to locate the folder."  The Veteran was not notified of the failure to obtain these records.  See 38 C.F.R. § 3.159(e).  In a June 2007 VA treatment record, it is noted, however, that the Veteran received SSA disability benefits due to Guillain-Barre syndrome, a disability not on appeal and the Veteran has not indicated that these records are relevant to the disabilities in appellate status.  Although the RO sought the Workers' Compensation records on multiple occasions, these attempts were unsuccessful.  The RO notified the Veteran in August 2007 of the attempts to obtain these Workers' Compensation records and the Veteran's responsibilities in records to these records.

In addition, in the October 2011 remand, the Board directed that additional development be accomplished regarding the Veteran's specific dates of National Guard service.  Although the AMC sought records to develop for specific dates, the AMC received a negative response from the Defense Finance and Accounting Service.  The AMC notified the Veteran of the negative response and associated a memorandum with the claims file regarding the attempts to develop for these records.  Although cognizant that the AMC sought detailed report of the Veteran's retirement points (and the Board had specifically directed the AMC to obtain the dates of National Guard service and not retirement points), it is clear that further detail of the Veteran's National Guard service was sought but not available.  

After review of the RO's and the AMC's attempts to obtain these records and of the notice sent to the Veteran regarding these attempts, the Board finds that the Board can proceed with adjudication of the claims in appellate status without prejudice to the Veteran.  Regarding the Workers' Compensation records, the Veteran was notified of the RO's attempts to obtain these records, but was not clearly notified that these attempts were unsuccessful.  The Veteran, however, was notified of his responsibilities in regard to these records and has not provided information regarding alternative methods of obtaining these records or provided his own copies of these records.  Regarding additional records of his National Guard service, the Veteran was notified of the AMC's attempts and notified that these records were unavailable.  Regarding the SSA disability records, as the evidence of record indicates he is receiving SSA benefits for disability other than that considered on appeal, he is not prejudiced by the absence of those records in the adjudication of these claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").

Overall, review of the RO's and AMC's attempts to obtain evidence reveals that further attempts would be futile and would not lead to benefits following to the Veteran and further remand to again seek these records or notify the Veteran further regarding attempts to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Further, the Board finds substantial compliance with the prior Board directives and with VA's duties to assist the Veteran in obtaining records and notify him of these attempts.  See Stegall v West, 11 Vet. App. 268, 271 (1998) (providing that a remand by the Board confers upon on an Veteran, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms).


Furthermore, as mentioned, on remand, the Veteran was afforded a VA examination with resulting medical opinions in April 2012.  The Board finds that the April 2012 examination with accompanying opinions is adequate to decide the issues, as it is predicated on interview with the Veteran, review of the record, and physical examination.  The examination was provided by a physician; the examiner indicated he is a medical doctor.  Moreover, as indicated, the proffered opinion was based on consideration of all  pertinent evidence of record, and the examiner  provided complete rationales, relying on and citing to the records reviewed.  Accordingly, the Board finds that examination report and opinion are adequate for adjudication purposes. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, , the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided,  at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

With respect to the Veteran's National Guard service, applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ADCUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101 (22), (24) (West 2002); 38 C.F.R. § 3.6 (2011). 

Where a veteran served on continuous active duty for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Here, other than the Veteran's ACDUTRA and INACDUTRA service, the Veteran had a period of 10 days between July 1967 and August 1967 listed as active duty on a DD Form 214.  Therefore, these provisions are not applicable in the instant case as the Veteran did not have the requisite service.  Furthermore, the Veteran's contentions regard injury while ACDUTRA and INACDUTRA, and not during this short period of active duty. See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (holding that when a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply).

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of  continuity of symptomatology (in lieu of a medical nexus opinion) is limited to diseases  explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the presumptive period for chronic diseases does not apply to this appeal, the holding in Walker would appear to allow service connection with continuity of symptomatology for the diseases listed in 38 C.F.R. § 3.309(a) even though the presumption itself does not apply in this case.

Under 38 C.F.R. § 3.310(a) (2013), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448  (1995). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran asserts that he injured his knees while in basic training.  He asserts that he again injured his right knee while fighting a fire while serving in the National Guard.  He asserts that the hip, right ankle and foot, neck, low back disabilities, and a separate arthritis disability are secondary to the right knee disability.

Service treatment record include a June 1962 treatment record indicating  that the twisted his knees and that they were still "slightly painful."  A July 1962 entry in this treatment record notes that the Veteran had had "[t]rouble with knee for most of like."  The examination was negative.  In addition, in an August 1967 Report of Medical Examination that he had Osgood-Schlatter disease of both patellas and a "[c]lub right foot."  A June 1970 VA record documents that the Veteran injured his right knee while in basic training in 1962 and that he recently ("the other day") injured his knee at work when he slipped.  X-ray showed that the Veteran had bipartite patella.  

A December 1970 VA record notes that the Veteran underwent surgery for his right knee.  The clinician completing this evaluation noted that the Veteran had internal derangement of the right knee and right patella chondromalacia.  The Veteran also complained of left knee swelling.  In a July 1970 private medical record, a clinician wrote that the Veteran had occasional difficulty with his left knee but that the right knee gave the Veteran the most difficulty, and that the Veteran injured the right knee again when fight a forest fire in Wyoming.  A November 1971 record in regard to Workers' Compensation claim indicates that the Veteran reinjured his right knee.  In a December 2006 statement, a fellow National Guard member, recounted the Veteran's injury fighting the forest fire while in the National Guard.

Based on this evidence, the Board remanded the claims on appeal for  VA examination and medical opinions.  The Veteran was provided this examination in April 2012 by a medical doctor.  The Board's October 2011 remand directed the examiner to address whether the Veteran had a right disability attributable to injury when in the National Guard and, if so, whether the other claimed disabilities in appellate status were secondary to the right knee disability.

Review of the examination report (accomplished via a  Disability Benefits Questionnaire) reveals that the examiner interviewed the Veteran and considered his lay testimony when completing the requested report with opinions and reviewed the claims file.  The examiner diagnosed bilateral degenerative joint disease of the knee joints.  In detail, the examiner described the Veterans description of how he was injured during National Guard service and documented the Veteran's private work history.  Regarding other orthopedic disability, the examiner noted that the Veteran had neck, back, hip and other knee arthritis and the Veteran was not sure if this additional disability was due to the way he was walking.  The examiner completed a physical examination of both knees.  The examiner noted that the Veteran had a arthrotomy with meniscectomy and capsulorrhaphy in 1970 but did not have any residual of the surgery, to include any symptoms of the scar.

The examiner noted review of the claims file and opined that that it was less likely than not that the right knee disability was caused by service.  The examiner indicated that his opinion was based on review of the evidence of record, to include both medical and history.  Specifically, the examiner acknowledged the documented injuries incurred while serving in the National Guard.  The examiner also acknowledge pre-existing knee problems that existed prior to the injuries that incurred during National Guard ACDUTRA (not during the 10 day period of active service).

He also noted that there was a period of 29-30 years following these injuries during which the Veteran worked a regular job as a logger, butchered cattle and worked as a truck driver.  Considering this history, as well as evidence of other injuries, the examiner opined that there was "no significant nexus could be established between [V]eteran's right knee surgery or injury during service and his represent DJD of right knee."

Regarding the other claimed orthopedic disabilities, the examiner diagnosed bilateral hip strain, degenerative joint disease of the bilateral ankle joints as well as hammer toes, hallux valgus, and degenerative joint disease of 1st MTP joint, degenerative disc disease and degenerative joint disease of the lumbosacral spine, and degenerative disc disease and degenerative joint disease of the cervical spine.  The examiner noted regarding these additional disabilities that the Veteran denied in-service injury.  As the examiner did not find that the right knee disability was attributable to the injuries in National Guard service, he did not need to supply the additional opinions regarding secondary service connection.

The Board finds that, overall, the examiner's April 2012 report is responsive to the opinion request regarding the right knee.  Although cognizant that the examiner's responses are throughout a lengthily document, in the Board's judgment, the examiner demonstrated that his opinions were provided after a thorough review and consideration of the medical and lay testimony and physical evaluation.  In addition, reading the examination as a whole, the Board finds that the examiner found that there was not a nexus between injury while in the National Guard and current disability of the right knee.  Further, the Board is aware that in one portion of the examiner's opinion he wrote that there was "no significant nexus" between the knee disability and the in-service injury; at the beginning of this opinion, however, he marked that it was less likely than not that the knee disabilities were due to the in-service injury.

Thus, in the Board's judgment, the examiner's opinion complies with the required standard of reasonable doubt.  See 38 C.F.R. § 3.102 (2013).   For these reasons, the Board finds that the opinion contained in the April 2012 examination report respond to the questions raised by the record and are of significant probative value, as they are based on a review of the relevant medical and lay evidence.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295, 302 (2008). 

As outlined above, the Board has carefully considered the medical and lay evidence of record that addresses whether right knee injury while performing National Guard service led to current right knee disability.  As discussed, as the injuries incurred during ACDUTRA, presumptive periods and the presumption of soundness do not apply.  See Smith v. Shinseki, 24 Vet. App. at 47.  Further, although the service examination completed upon the completion of the 10-day period of active service notes that the Veteran had Osgood-Schlatter disease, there is no indication of treatment for the disease during the 10-day active duty period and the Veteran does not have a current diagnosis of this disability. 

Moreover, the competent, probative medical evidence indicates that there is no link between the currently diagnosed right knee degenerative joint disease and the injuries that occurred during the Veteran's National Guard service.  Without competent evidence of a link between current disability and the injuries incurred during the Veteran's National Guard service, service connection cannot be established on a direct basis.

Furthermore, regarding any lay assertions of continuity of symptomatology, the Board points of that degenerative joint disease (arthritis) is among those listed as chronic under 38 C.F.R. § 3.309.  There must still be competent evidence that links a currently diagnosed disability to that continuity of symptomatology, and here, the evidence weighs against such a nexus.  Thus, the Board finds that service connection cannot be established on the basis of lay assertions of continuity of symptomatology, alone.  See Walker v. Shinseki, 708 F.3d at 1331.

Finally,  to whatever extent the Veteran attempts to assert that there exists a medical nexus between the right knee disability and service, such attempt must fail.  Although claimants are competent to describe matters observed, or within their personal knowledge (such as symptoms), a layperson is generally not capable of opining on matters requiring medical knowledge.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The matters of diagnosis and etiology of the degenerative joint disease here at issue are complex in nature and involve internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  See also 38 C.F.R. § 3.159 (2013).  As the Veteran is not shown to have such special knowledge, training, and experience, his lay assertions as to matters of diagnosis or medical etiology in this appeal have no probative value.  

As for the remaining claims for service connection herein decided, the Board notes, initially, that the Veteran's secondary service connection contentions are  based on the right knee.  However, as service connection for right knee disability is herein denied, there is no legal basis for an award of secondary service connection for right or left hip, right ankle and foot, neck, back or any separate arthritis disability,  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In other words, having current disabilities,  to include arthritis of various joints, as service connection is not in effect for the underlying right knee disability, any  secondary service connection claims must be denied as a matter of law.  

The Board also notes that, although the RO also considered these claims as directly related to service, there is no evidence or argument that any right and left hip, right ankle and foot, neck, back, or separate arthritis disability was incurred or aggravated in service.  Other than incidental notes of ankle, right foot and back symptoms during National Guard service, there is no lay or medical evidence indicating  that any of the claimed disabilities is in any way related to any period of service.  Therefore, there is no basis for an award of direct service connection for any of these disabilities.

For all the foregoing reasons, the claims for service connection for right knee disability, as well as for right hip, left hip, right ankle and foot, neck, and low back disability, and a separate arthritis disability, each claim as secondary to right knee, disability, must be denied.  In reaching the conclusion to deny each claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a right knee disability is denied.

Service connection for a right hip disability, claimed as secondary to right knee disability, is denied.

Service connection for a left hip disability, claimed as secondary to right knee disability, is denied.

Service connection for a right ankle and foot disability, claimed as secondary to right knee disability, is denied.

Service connection for a neck disability, claimed as secondary to right knee disability, is denied.

Service connection for a low back disability, claimed as secondary to right knee disability, is denied.

Service connection for a separate arthritis disability, claimed as secondary to right knee disability, is denied.


REMAND

Unfortunately, the Board finds that further RO action for the claim for service connection for left knee disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In the October 2011 remand, the Board directed the RO to complete development to assist the Veteran in his claims for service connection for multiple orthopedic disabilities; above, the Board has outlined this development.  However, this development was only partially completed as to the claim for service connection for a left knee disability, necessitating another remand in regard to this one claim.  The Board had directed, in relevant part, that an examiner provide an opinion whether the right and/or left knee disability(ies) was/were directly related to service.  In the subsequently obtained VA examination report, the examiner failed to provide this opinion as to the left knee.

Specifically, in the April 2012 VA examination, the examiner diagnosed bilateral knee degenerative joint disease and documented history and the Veteran's lay statements regarding both knees.  In the opinion portion of the VA examination report, however, the examiner noted that the direct opinion request was for the right knee and provide a direct service connection opinion that only directly addresses the right knee.  The examiner did not provide an opinion as to whether the left knee disability was directed related to service.  Thus, a remand is required to obtain an addendum opinion from the same examiner that addresses this additional opinion request.  As service connection has been denied for the right knee, the examiner need not address secondary service connection.  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent  records.

As for VA medical records, the claims file currently includes outpatient treatment records from the Iron Mountain, Michigan (VAMC), dated through October 31, 2007; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Iron Mountain VAMC (since October 31), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Iron Mountain VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 31, 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the April 2012 VA examiner to provide an addendum.  

If the examiner who provided the April 2012 VA examination is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, , and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner  should render an addendum opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the left knee degenerative joint disease was caused by injury incurred while performing Inactive Duty for Training or Active Duty for Training in the United States Army National Guard.

The examiner should set forth all examination findings (if any), and complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


